Jordan, Judge.
The exception here is to the order of the trial court overruling the defendants’ general and special demurrers to the plaintiff’s petition which sought to recover damages for personal injuries sustained by the plaintiff when the automobile in which she was riding was struck from the rear by the defendants’ vehicle at the intersection of U. S. Highway 441 and the Cornelia to Cleveland road in Habersham County. Held:
The petition in this case, which clearly set forth the time, place and manner of the collision, the parties and vehicles involved, the acts of negligence charged against the defendants, and the personal injuries and damages allegedly sustained by the plaintiff as the proximate result of the defendants’ negligence, stated a cause of action and'was not subject to any grounds of the defendants’ demurrers.

Judgment affirmed.


Felton, C. J., and Deen, J., concur.